
	
		II
		110th CONGRESS
		1st Session
		S. 1777
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2007
			Mr. Kennedy introduced
			 the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend title II of the Public Health Service Act to
		  restore the integrity to the office of the Surgeon General.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Surgeon General Integrity
			 Restoration Act.
		2.Amendment to the
			 Public Health Service ActSection 204 of the Public Health Service Act
			 (42 U.S.C. 205) is amended to read as follows:
			
				204.Surgeon
				General
					(a)Appointment
						(1)In
				generalThe Surgeon General
				shall be appointed for a four-year term by the President by and with the advice
				and consent of the Senate as provided for in paragraph (2).
						(2)Requirements
				for appointmentThe Surgeon
				General shall be appointed from individuals who—
							(A)are, or who agree to become, members of the
				Regular Corps;
							(B)have specialized training or significant
				experience in public health programs; and
							(C)who are nominated by the Institute of
				Medicine under paragraph (3).
							(3)NominationsUpon a vacancy in the position of Surgeon
				General, the Institute of Medicine shall submit to the Secretary and the
				President a list of 10 nominees, that meet the requirements of paragraph (2),
				to fill such vacancy. The Secretary shall recommend to the President a nominee
				from such list unless the Secretary has rejected all such nominees. If the
				Secretary rejects all such nominees, the Secretary shall provide a written
				explanation as to why each such nominee was unsatisfactory.
						(4)Expiration of
				termUpon the expiration of
				the term of service, the Surgeon General, unless reappointed under this
				subsection, shall revert to the grade and number in the Regular or Reserve
				Corps that he or she would have occupied had he not served as Surgeon
				General.
						(b)Budget
				authorityNotwithstanding any other provision of law, for each
				fiscal year, the Surgeon General shall prepare and submit, directly to the
				President for review and transmittal to Congress, an annual budget estimate
				(including the number and type of personnel needs for the Surgeon General) for
				the Office of the Surgeon General, after reasonable opportunity for comment
				(but without change) by the Secretary. Such estimate shall also be submitted to
				the Committee on Health, Education, Labor, and Pensions of the Senate and the
				Committee on Energy and Commerce of the House of Representatives and made
				available to the general public.
					(c)Release of
				reportsThe Surgeon General may submit any draft of a speech or
				report prepared by the Surgeon General to the Secretary or any employee of the
				Department of Health and Human Services for comment. The Surgeon General may
				issue, deliver, or release such speech or report notwithstanding any comment or
				objection of the Secretary or any such employee.
					(d)StaffNotwithstanding
				any other provision of law, the Surgeon General shall have the authority,
				subject to Federal civil service laws, to directly hire staff without otherwise
				obtaining clearance or undergoing review as generally required within the
				Department of Health and Human Services.
					(e)Prohibition of
				censorshipWith respect to any work product of the Surgeon
				General, such work product may not be censored in any manner (except to comply
				with Federal national security or privacy laws) by any Federal entity or
				official for political reasons. The Surgeon General shall identify and
				separately label any proposed modifications to such a work product that the
				Surgeon General does not consent to
				accept.
					.
		
